Citation Nr: 0028428	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  94-33 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda.  

2.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1966 to 
September 1968, which included duty in the Republic of 
Vietnam.  He received the Vietnamese Service Medal, the 
Vietnamese Campaign Medal, and the Combat Infantryman's 
Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1994 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for porphyria cutanea 
tarda and for peripheral neuropathy.  By way of history, a 
determination as to entitlement to service connection for 
peripheral neuropathy and a liver disorder was deferred by 
decision dated in December 1991 pending legislative 
guidelines relevant to Agent Orange claims.  Thereafter, the 
RO denied the claims, by rating decision dated in May 1994, 
and the veteran appealed.  The case was then remanded to the 
RO for further development on the issues of service 
connection for porphyria cutanea tarda and peripheral 
neuropathy.  

The veteran has raised the issues of service connection for a 
diabetes and a heart disorder heart disorder/disease.  These 
issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during 
active service.  

2.  There is competent medical evidence that the veteran has 
porphyria cutanea tarda and peripheral neuropathy.  

3.  The veteran has provided competent medical evidence 
tending to relate porphyria cutanea tarda and peripheral 
neuropathy to herbicide exposure in service.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
porphyria cutanea tarda and peripheral neuropathy is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active military service from January 1966 to 
September 1968, which included duty in the Republic of 
Vietnam.  He received the Vietnamese Service Medal, the 
Vietnamese Campaign Medal, and the Combat Infantryman's 
Badge.  The service medical records, including the entrance 
and separation examination reports, are negative for 
complaints or findings of the disabilities at issue.  

The post-service medical evidence reflects the veteran's 
history of automobile accidents resulting in injuries that 
included a cerebral concussion and lumbar and cervical 
strains, and shows treatment and diagnoses related to those 
injuries.  At the time of the August 1978 VA examination, the 
veteran reported having been involved in an automobile 
accident in May 1978 and complained of back, neck, left hand 
and hip pain as well as headaches and dizziness.  The veteran 
had no complaints of skin problems, and examination of the 
skin was unremarkable.  A November 1980 VA examination 
evaluated the veteran for further complaints related to the 
1978 automobile accident.  The veteran complained of numbness 
in the fingers, but examination revealed no evidence of local 
neurological abnormalities.  Skin examination showed some 
telangiectasis on the veteran's upper thorax; no diagnosis 
was provided.  

A September 1980 outpatient record shows complaints of a tan-
colored rash on the lower mid-line of the veteran's chest.  
No diagnosis was offered.  A questionnaire concerning 
possible exposure to toxic chemicals was completed at that 
time.  The veteran reported exposure to Agent Orange while in 
Vietnam, but denied any post-service exposure to toxic 
chemicals.  

A report of examination, dated in May 1981, prepared for 
purposes of a Social Security disability determination by D. 
S., M.D., shows that the veteran complained of having 
numbness and coldness in his left arm and hand following the 
car accident in 1978.  No findings related to porphyria 
cutanea tarda were included in Dr. S's report, as the purpose 
of the evaluation was psychological.  

Private and VA examination reports dated in January and April 
1987, respectively, show that the veteran had numerous 
complaints of pain.  The reports contain no relevant 
diagnoses.

A letter from the Agent Orange Veteran Payment Program, 
received in July 1989, shows that the veteran was in receipt 
of disability benefits.  

In a letter dated in July 1991, B. R., M. D., stated that the 
veteran had been exposed to Agent Orange and had manifested 
problems with porphyria cutanea tarda.  That same month, the 
veteran submitted a copy of material pertaining to the 
passage of legislation relating to compensation for veteran's 
with porphyria cutanea tarda.  

In August 1991, a VA examination was conducted to evaluate 
the veteran's post-traumatic stress disorder (PTSD).  The 
examiner noted that the veteran had had porphyria cutanea 
tarda and nerve problems for many years, but included no 
objective findings with respect to those disorders.  

By letter dated in June 1994, Dr. R. stated that he had 
examined the veteran on a regular basis and that the veteran 
had manifested severe problems, to include porphyria cutanea 
tarda related to Agent Orange exposure.  Results of 
diagnostic testing were provided.  

In a letter dated in December 1997, Dr. R. stated that he had 
been treating the veteran for the past several years.  He 
indicated that in 1991 the veteran was complaining of 
problems which, in view of his history of exposure to Agent 
Orange, it was felt could have been "porphyria cultenence 
(sic)" and peripheral neuropathy. 

Pursuant to the Board's remand, Social Security 
Administration (SSA) records were obtained.  The records 
reveal that the veteran had been receiving disability 
benefits since 1978 on the basis of mental and seizure 
disorders.  Further disability evaluation reports, dated in 
February 1981 and October 1989, show that the veteran alleged 
that in addition to mental and seizure disorders he was 
disabled due to exposure to Agent Orange.  

In a statement in support of his claim, dated in May 1999, 
the veteran stated that he had taken chloroquine on a daily 
basis during service to prevent malaria and continued to take 
it for six months after service discharge.  The veteran 
claimed that according to the American Porphyria Foundation, 
chloroquine puts porphyria cutanea tarda into remission for 
about 8-10 years.  He submitted a copy of material from the 
American Porphyria Foundation, which states in part that once 
remission of porphyria cutanea tarda has been induced by 
chloroquine, the patient may remain in remission for two to 
eight years or more.  

On a VA examination for skin diseases in May 1999, the 
veteran presented with a diagnosis of porphyria cutanea tarda 
and reported a history of having been diagnosed in the 1980s.  
The relevant impression was porphyria cutanea tarda with some 
mild skin manifestations of hyperpigmentation and vesicular 
formation over the dorsal aspect of his extensor surfaces.  

In December 1999, the veteran was afforded a VA peripheral 
nerves evaluation for peripheral neuropathy, which the 
examiner stated was a possible feature of porphyria cutanea 
tarda.  The examiner acknowledged that the veteran had been 
diagnosed with porphyria cutanea tarda, but stated that he 
did not have the test results on which that diagnosis was 
based and noted that review of the laboratory results 
indicated that there had been no testing to confirm the 
diagnosis in the past three years.  The examiner further 
noted that veteran denied having ever been phlebotomized.  
The veteran reported that the worst skin outbreak had 
occurred in about 1990, at which time he developed small 
areas of white depigmented patches on the head, neck and 
face.  The examiner reported that porphyria cutanea tarda was 
often associated with hepatic disease or alcoholism and the 
report notes a three-year history of alcohol use, ending in 
1971.  The examiner noted that the veteran had previously 
been taking Dilantin for a seizure disorder without any 
exacerbation of the disease.  The clinical impression was 
peripheral neuropathy with recent evaluation in May 1999 
showing normal TSH (thyroid-stimulating hormone 
(thyrotropin)), folate, ANA (antinuclear antibody) and 
sedimentation rate with a borderline low B12 level, which was 
noted to be within the normal range but close to the lower 
limit of normal.  

The examiner stated that porphyria cutanea tarda could be 
either genetic or acquired.  He noted that although the 
veteran denied having had any relatives with a diagnosis of 
porphyria cutanea tarda, the veteran's daughter reportedly 
had a similar skin condition but had never been tested.  The 
examiner opined that the fact that the veteran's daughter had 
similar symptoms suggested that there might be a genetic 
pattern in his case.  For this reason the examiner ordered a 
red blood cell uroporphyrin carboxylase assay, and commented 
that if the level were low in the red cell it would confirm a 
genetic basis.  The examiner stated that fungicides such as 
hexachlorabenzine were known to be associated with porphyria 
cutanea tarda.  He stated that while he did not have 
information as to whether exposure to Agent Orange could 
provoke porphyria cutanea tarda, it seemed that the first 
step would be to test the veteran for the genetic basis for 
the condition.  If it were shown that the veteran had a 
genetic form of porphyria cutanea tarda, it would suggest 
that his condition was not environmentally induced.  The 
examiner acknowledged the veteran's claim that the diagnosis 
of the disease had been "masked" by chloroquine.  

The examiner pointed out that according to the Merck Manual 
chloroquine had been implicated in triggering the disease, 
even though it had also been used as a treatment, and 
although it had been used for cutaneous symptoms it was 
considered hazardous and not recommended.  

In summary, the examiner recommended X-ray examination of the 
veteran's heel due to his complaints of heel spurs, although 
no pain was noted on palpation of the heels.  The examiner 
reiterated that because of the veteran's "new diagnosis" of 
diabetes, he had ordered hemoglobin A1C to help assess 
whether the veteran had severely poor regulation of serum 
glucose, which would make peripheral neuropathy more 
plausible.  He stated that "most importantly," he had 
referred the veteran for an RBC (red blood count) 
uroporphyrinogen carboxylase assay to help distinguish 
acquired from inherited porphyria.  The examiner stated that 
he was unable to say whether or not the veteran's problems 
were caused by service in Vietnam or by herbicide exposure.  

A January 2000 VA examination report for skin diseases notes 
the veteran's history of being diagnosed with porphyria 
cutanea tarda in the 1980s.  The examiner indicated that the 
records provided had been reviewed.  Physical examination 
revealed several hypopigmented scars on the neck and also on 
the hand and forearms, as well as several crusted areas in 
the scalp and on the neck.  The diagnosis was porphyria 
cutanea tarda.  The examiner stated that he was unable to say 
whether or not the veteran's porphyria cutanea tarda was 
caused by herbicide exposure while in Vietnam.  

In support of his claim, the veteran submitted a statement 
from J. D., received in May 2000.  J. D. stated that he had 
served in Vietnam with the veteran and that they were 
stationed at a camp known as "Phi Bia."  He claimed that it 
was common knowledge that herbicides were being used near the 
camp and that much, if not all, of the foliage in the zone 
near their camp was dead.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) are satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); 
61 Fed. Reg. 414421 (1996); and 64 Fed. Reg. 59232 (1999).

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e)). 

Service connection may, however, also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The veteran's service included two years in the Republic of 
Vietnam.  His service medical records do not reflect 
porphyria cutanea tarda or peripheral neuropathy and the 
initial evidence of such was many years after service.  
Whether the veteran currently has a disorder related to any 
Agent Orange exposure, or otherwise related to military 
service, involves a medical diagnosis or opinion as to 
medical causation, and requires competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The record 
shows diagnoses of porphyria cutanea tarda and peripheral 
neuropathy, which are included in the list of presumptive 
Agent Orange diseases.

The veteran has presented competent medical evidence of a 
current diagnosis of porphyria cutanea tarda and peripheral 
neuropathy.  Additionally, the December 1997 statement of Dr. 
B.R. sufficient to meet the requirement of a nexus between 
herbicide exposure and such disorders.  Without weighing the 
probative value of this evidence or assessing its 
credibility, the Board finds that the veteran's claim is well 
grounded.   

ORDER

The claims of entitlement to service connection for porphyria 
cutanea tarda and for peripheral neuropathy are well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
porphyria cutanea tarda is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

When the veteran was given a VA examination for peripheral 
nerves in December 1999, the examiner indicated that 
peripheral neuropathy might be a possible feature of 
porphyria cutanea tarda, but also indicated that it could be 
associated with the veteran's diabetes.  The examiner further 
stated that there might by a genetic basis for developing 
porphyria cutanea tarda and indicated that the veteran should 
undergo certain tests to determine whether his porphyria 
cutanea tarda was of a genetic or environmental type.  
However, if the tests were performed, the results are not 
contained in the claims folder.  

Accordingly, the Board remands this case to the RO for the 
following action.  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should try to ascertain whether 
the private medical records filed near the 
bottom of volume II of the claims file are 
those of Dr. Russell.  If they are not, the 
RO should attempt to obtain a copy of Dr. 
Russell's records, particularly any that 
pertain to porphyria cutanea tarda and/or 
peripheral neuropathy, by writing to him at 
PO Box 159,  Sumiton, Alabama 35148.  Also, 
the RO should ask Dr. Russell to explain the 
medical basis for his statement in December 
1997 that in 1991 he felt the veteran could 
be suffering from porphyria and peripheral 
neuropathy.  

3.  The RO should associate with the 
record any relevant VA medical records 
subsequent to those now on file.  The RO 
also should ascertain whether the tests 
mentioned in the December 1999 VA 
examination report were performed, and if 
so, the results of such should be 
obtained and added to the claims folder.  
The results should specifically include 
those from a red blood cell uroporphyrin 
carboxylase assay, a hemoglobin A1C, a 
work up of B12 level and methylmalonic 
acid, if performed. 

4.  Thereafter, the veteran should be 
afforded an examination by a qualified 
specialist, preferably Dr. Moskowitz, if 
available, to whom the claims file must 
be made available and reviewed in its 
entirety.  The examiner's attention 
should be directed to this remand.  If 
the tests mentioned in the preceding 
paragraph were not performed or if the 
results can not be obtained, it is 
requested that they be conducted in 
association with the current VA 
examination unless the examiner explains 
why they would not be relevant.  After 
the results of any tests are associated 
with the claims file, the examiner should 
address the following:  (1) Does the 
veteran currently have porphyria cutanea 
tarda or peripheral neuropathy; (2) if 
the veteran has porphyria cutanea tarda, 
what is the most likely etiology (a) 
genetic; or (b) environmental; (3) if it 
is environmental, what is the likelihood 
that it is due to herbicide exposure in 
Vietnam; (4) if the veteran has 
peripheral neuropathy, what is its likely 
etiology, to include whether it is 
related to diabetes, porphyria cutanea 
tarda, or in-service herbicide exposure.  
The answers may be presented in terms of 
likelihood, that is, whether it is at 
least as likely as not.  Inasmuch as 
applicable regulations provide 
presumptive service connection for 


porphyria cutanea tarda that is 
compensably manifested within one year 
after service and for acute and subacute 
peripheral neuropathy (which for this 
purpose means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to a herbicide agent 
and resolves within two years of the date 
of onset, see 38 C.F.R. § 3.309(e)(Note 
2)) the examiner must provide a medical 
rationale for any conclusion that 
porphyria cutanea tarda and/or peripheral 
neuropathy is due to in-service herbicide 
exposure.  The report should be legibly 
written and comprehensive.  

5.  After the development requested above 
is completed to the extent possible, the 
RO should again review the record and 
readjudicate the claims.  If any decision 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable period of time 
within which to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
if otherwise in order.  The veteran need 
take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	JANE E. SHARP
      Veterans Law Judge
	Board of Veterans' Appeals

